DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a wafer manufacturing system and a method of controlling.  Independent Claims 1 and 15-17 identify the following uniquely distinct combination of features:
Claim 1: “when the first arm and the second arm are pivoted by the pivoting motor, the robot controller brings the first arm and the second arm into a pivoting posture where the second rotation axis of the first hand is positioned opposite to a tip of the first hand with respect to the pivoting axis, and the fourth rotation axis of the second hand is positioned opposite to a tip of the second hand with respect to the pivoting axis, and wherein in the pivoting posture, the robot controller causes the second rotation axis to be positioned between the third rotation axis and the fourth rotation axis in the circumferential direction, and causes the fourth rotation axis to be positioned between the first rotation axis and the second rotation axis.”
Claim 15: “when the first arm and the second arm are pivoted by the pivoting motor, the first arm and the second arm are brought into a pivoting posture where the second rotation axis of the first hand is positioned opposite to a tip of the first hand with respect to the pivoting axis, and the fourth rotation axis of the second hand is positioned opposite to a tip of the second hand with respect to the pivoting axis, and wherein in the pivoting posture, the second rotation axis is positioned between the third rotation axis and the fourth rotation axis in the circumferential direction, and the fourth rotation axis is positioned between the first rotation axis and the second rotation axis.”
Claim 16: “when the first arm and the second arm are pivoted by the pivoting motor, the robot controller brings the first arm and the second arm into a pivoting posture where the second rotation axis of the first hand is positioned opposite to a tip of the first hand with respect to the pivoting axis, and the fourth rotation axis of the second hand is positioned opposite to a tip of the second hand with respect to the pivoting axis, and wherein in the pivoting posture, the robot controller causes the second rotation axis to be positioned between the third rotation axis and the fourth rotation axis in the circumferential direction, and causes the fourth rotation axis to be positioned between the first rotation axis and the second rotation axis.”
Claim 17: “when the first arm and the second arm are pivoted by the pivoting motor, the first arm and the second arm are brought into a pivoting posture where the second rotation axis of the first hand is positioned opposite to a tip of the first hand with respect to the pivoting axis, and the fourth rotation axis of the second hand is positioned opposite to a tip of the second hand with respect to the pivoting axis, and wherein in the pivoting posture, the second rotation axis is positioned between the third rotation axis and the fourth rotation axis in the circumferential direction, and the fourth rotation axis is positioned between the first rotation axis and the second rotation axis.”
The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652